Citation Nr: 9900548	
Decision Date: 01/11/99    Archive Date: 01/19/99

DOCKET NO.  94-45 447	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen the claim of entitlement to service connection for 
hypertension.

2.  Whether new and material evidence has been received to 
reopen the claim of entitlement to service connection for a 
low back disability and blisters of the tongue.

3.  Entitlement to an increased (compensable) rating for 
shell fragment wound scars of the upper lip, tongue and 
pharynx.

4.  Entitlement to an increased rating for traumatic myositis 
of the left hip, evaluated at 10 percent.



REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Crawford, Associate Counsel


INTRODUCTION

The veteran had active service from December 1943 to August 
1945.

Throughout the veterans appeal, including in July and August 
1998 letters and during his October 1998 personal hearing, 
the veteran and his representative argued that his service-
connected shell fragment wound scar of the lip, tongue, and 
left pharynx should include his damaged teeth.  In October 
1949, service connection was granted for teeth numbered 9, 
10, 11, 12, 18, 19, 21 and 22.  In addition, in a January 
1997 Department of Veterans Affairs (VA) Memorandum, G.V.G., 
D.D.S., in essence, stated that after reviewing the veterans 
claims folder, the teeth numbered 2, 3, 4, 5, 6, 7, 8, 13, 
14, 14, 20, 21, 27, 28, 29, 30, and 31 had been traumatized 
or overly stressed by the loss or trauma to 9, 10,11, 12, 18, 
19, 22, and 23.  Thus, the teeth should be included in the 
service-connected category.  G.V.G. added that he had no 
difficulty justifying the treatment of those teeth by the VA 
for continued dental care.  Considering the foregoing, the 
Board of Veterans Appeals (Board) finds that with respect to 
the veterans claim for entitlement to service connection for 
dental disorders, there is no issue in controversy present 
and as such, the matter will not be addressed and additional 
development in this regard is not warranted.  

The issue of entitlement to an increased rating in excess of 
10 percent for traumatic myositis of the left hip will be 
addressed in the remand portion of the decision.


CONTENTIONS OF APPELLANT ON APPEAL

The veteran avers that although his hypertensive disorder 
pre-existed service, it was aggravated beyond its natural 
progression by in-service events.  Alternatively, the veteran 
also argues that his currently diagnosed hypertension was 
incurred in service.  Regarding the low back disability, the 
veteran alleges that he incurred the back injury when he was 
struck in the mouth by shrapnel and knocked off of a tank.  
He also asserts that his back injury is related to the 
service-connected traumatic myositis disability.  Regarding 
the blisters of the tongue, the veteran attributes that 
disorder to the service-connected shell fragment wound of the 
lip, tongue, and pharynx disability.  He also states that he 
experiences increased pain, burning, and tingling sensations 
of for the shell fragment wound of the lip, tongue, and 
pharynx disability.  


DECISION OF THE BOARD

The Board, in accordance with the provisions of 38 U.S.C.A. 
§ 7104 (West 1991 & Supp. 1998), has reviewed and considered 
all of the evidence and material of record in the veteran's 
claims file.  Based on its review of the relevant evidence in 
this matter, and for the following reasons and bases, it is 
the decision of the Board that the veteran has not submitted 
new and material evidence to reopen the claims of entitlement 
to service connection for lumbosacral strain, hypertension, 
and blisters of the tongue.  It is also the decision of the 
Board that the evidence supports the claim of entitlement to 
an increased rating to 10 percent for a shell fragment wound 
scar of the left upper lip, tongue, and pharynx.


FINDINGS OF FACT

1.  In a June 1987 decision, the Board denied entitlement to 
service connection for hypertension.  The Board determined 
that a causal relationship between the onset of essential 
hypertension many years subsequent to service and the 
veterans service-connected anxiety reaction had not been 
demonstrated.  

2.  The evidence submitted since the Boards June 1987 
decision does not bear directly or substantially on the 
specific matter at issue and is not so significant that it 
must be considered in order to fairly decide the merits of 
the claim.

3.  In a January 1989 decision, the Board denied entitlement 
to service connection for a low back disability, including 
arthritis, and blisters of the tongue.  The Board determined 
that the disorders were not present during service, manifest 
to a compensable degree within a year after service, and/or 
causally related to the veterans service-connected 
disabilities.  

4.  The evidence submitted since the Boards January 1989 
decision does not bear directly or substantially on the 
specific matter at issue and is not so significant that it 
must be considered in order to fairly decide the merits of 
the claim.

5.  The veterans shell fragment wound scars of the upper 
lip, tongue and pharynx are manifested by pain and 
tenderness. 


CONCLUSIONS OF LAW

1.  Evidence received since the Boards June 1987 decision 
that denied service connection for hypertension is not new 
and material; the decision is final and the claim is not 
reopened.  38 U.S.C.A. §§ 5108, 7104(b) (West 1991); 
38 C.F.R. §§ 3.104, 3.156(a) (1998).

2.  Evidence received since the Boards January 1989 decision 
that denied service connection for a low back disability, 
including arthritis and blisters of the tongue, is not new 
and material; the decision is final and the claim is not 
reopened.  38 U.S.C.A. §§ 5108, 7104(b) (West 1991); 
38 C.F.R. §§ 3.104, 3.156(a) (1998).

3.  The criteria for entitlement to a 10 percent evaluation 
for shell fragment wound scars of the upper lip, tongue and 
pharynx are met.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§§ 4.7, 4.10, 4.118, Diagnostic Codes 7800 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

New and material evidence

The veteran seeks entitlement to service connection for 
hypertension, residuals of a lumbosacral strain, and blisters 
of the tongue.  In 1987 and 1989, the law, as it does now, 
provides that basic entitlement to disability compensation 
may be established for a disability resulting from personal 
injury incurred or disease contracted in the line of duty or 
for aggravation of a preexisting injury suffered or disease 
contracted in the line of duty.  38 U.S.C.A. § 1110 (West 
1991).  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(1998).  Where a veteran served 90 days or more and arthritis 
and hypertension become manifest to a degree of ten percent 
within one year of termination of such service, such disease 
shall be presumed to have been incurred in service, even 
though there is no evidence of such disease during the period 
of service.  38 U.S.C.A. §§ 1101, 1112 (West 1991); 38 C.F.R. 
§§ 3.307, 3.309 (1998).

Under appropriate law and VA regulations, the veteran is 
presumed to be in sound condition when he is accepted for 
service, with the exception of disorders noted at the time of 
entrance into service.  The presumption is rebutted where 
clear and unmistakable (obvious and manifest) evidence 
demonstrates that the injury existed prior to service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.304(b) (1998).

Service connection for a pre-existing disorder may be allowed 
on an aggravation basis, when the evidence demonstrates that 
there is an increase in the disability during service, unless 
there is a showing that the increase is due to the natural 
progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. 
§ 3.306(a).  It is also important to note in this instance, 
however, that the usual effects of medical treatment in 
service, having the effect of ameliorating conditions 
incurred before enlistment will not be considered service-
connected unless that injury is otherwise aggravated by 
service.  38 C.F.R. § 3.306(b)(1).

VA regulations also provide that disability which is 
proximately due to or the result of a service-connected 
disease or injury shall be service connected.  When service 
connection is thus established for a secondary condition, the 
secondary condition shall be considered a part of the 
original condition.  38 C.F.R. § 3.310 (1998).

When aggravation of a veterans non-service-connected 
condition is proximately due to or the result of a 
service-connected condition, the veteran shall be compensated 
for the degree of disability over and above the degree of 
disability existing prior to the aggravation.  Allen v. 
Brown, 7 Vet. App. 439 (1995).  The United States Court of 
Veterans Appeals (Court) held that the term disability 
refers to impairment of earning capacity, and that such 
definition mandates that any additional impairment of earning 
capacity resulting from an already service-connected 
condition, regardless of whether or not the additional 
impairment is itself a separate disease or injury caused by 
the service-connected condition, shall be compensated.  Id.

Service connection may not be allowed for congenital or 
developmental defects as such disorders are not diseases 
within the meaning of applicable legislation referable to 
service connection.  38 C.F.R. § 3.303(c); 38 C.F.R. § 4.9 
(1998).

In any case where a veteran was engaged in combat with the 
enemy during a period of war, the VA shall accept as 
sufficient proof of service-connection of any disease or 
injury alleged to have been incurred in or aggravated by said 
service such satisfactory lay or other evidence of service 
incurrence or aggravation of such injury or disease, if 
consistent with the circumstances, conditions, or hardships 
of such service, notwithstanding the fact that there is no 
official record of such incurrence or aggravation in such 
service, and, to that end, shall resolve every reasonable 
doubt in favor of the veteran.  Service-connection of such 
injury or disease may be rebutted by clear and convincing 
evidence to the contrary.  38 U.S.C.A. § 1154(b) (West 1991).

When a claim is disallowed by the Board, the claim may not 
thereafter be reopened and allowed and a claim based upon the 
same factual basis may not be considered.  38 U.S.C.A. 
§ 7104(b).  The exception to this rule states that if new and 
material evidence is presented or secured with respect to a 
claim that has been disallowed, the Secretary shall reopen 
the claim and review the former disposition of the claim.  
38 U.S.C.A. § 5108.

New and material evidence means evidence not previously 
submitted to agency decision makers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a).

Therefore, a two-step analysis is conducted under 38 U.S.C.A. 
§ 5108.  Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).  
First, it must be determined whether the evidence presented 
or secured since the prior final disallowance of the claim is 
new and material, i.e., the new evidence bears directly or 
substantially on the specific matter, and is so significant 
that it must be considered to fairly decide the merits of the 
claim.  Fossie v. West, __Vet. App. __, No. 96-1695 (October 
30, 1998); Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998); 
Evans v. Brown, 9 Vet. App. 273 (1996).  In determining 
whether evidence is new and material, the credibility of 
the [new] evidence is presumed.  Justus v. Principi, 3 Vet. 
App. 510, 513 (1992).  Second, if the evidence is new and 
material, the Board must reopen the claim and review all the 
evidence of record to determine the outcome of the claim on 
the merits.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).

Hypertension  

In June 1987, the Board denied entitlement to service 
connection for hypertension.  At that time, the Board 
determined that a causal relationship between the onset of 
essential hypertension many years subsequent to service and 
the veterans service-connected anxiety reaction had not been 
demonstrated.  In making its decision, the Board considered 
the veterans service medical records; an April 1947 VA 
examination report; a November 1949 medical statement from 
J.B.H., M.D.; and a July 1951 VA examination, all of which 
are silent with regard to hypertension.  

The Board also considered a September 1954 VA examination 
report which recorded a blood pressure reading of 140/106 and 
a January 1978 VA examination report which recorded a 
diagnosis of hypertension (since 1971) by history.  Also of 
record were private medical reports from W.M.C., M.D., dated 
in September 1985, which do not reference hypertension.  

In 1987, the Board also considered VA outpatient treatment 
reports from November 1984 to May 1985 which show treatment 
for hypertension and record assessments of hypertension 
controlled; an October 1985 memorandum which references 
unrelated disorders; a personal hearing transcript dated in 
March 1986 in which the veteran testified that his 
hypertensive disorder was related to the service-connected 
anxiety disorder, that he initially noticed his high blood 
pressure in 1969 or 1970, and that during this time, his 
doctors told him that he was anxious and excited; and VA 
outpatient treatment reports from December 1981 to April 1986 
which also show treatment for hypertension were considered.

Subsequent to 1987, the evidence of record consists of copies 
of the veterans service medical records.  At this time, the 
Board notes that the aforementioned evidence is cumulative or 
redundant of evidence of considered when the Board initially 
denied the claim.  As such, the duplicate copies of the 
veterans service medical records can not be considered new 
and material evidence.   

Also of record are medical reports from September 1967 to 
December 1971 which show that in September 1967 the veterans 
blood pressure reading was 140/67 and that he continued to 
receive treatment for elevated blood pressure readings; 
examination reports from the Life Extension Institute 
extending from September 1967 to October 1971 which show that 
in September 1967 the veterans blood pressure reading was 
100/80, in September 1968 it was 140/90, and in October 1971 
it was 144/90.  

The record also contains the following: a November 1977 
Statement of Attending Physician in which a physician noted 
that from August 1960 to November 1977 the veteran received 
treatment for hypertension and recorded a diagnosis of mild 
essential hypertension; medical reports from S.R.B., M.D., 
extending from September 1974 to September 1985 which 
generally show continued treatment for elevated blood 
pressure readings; VA outpatient treatment reports from April 
1986 to July 1987 which show also continued treatment for 
hypertension; VA examination reports from November 1987 to 
February 1988 which make no reference to hypertension; and VA 
outpatient treatment reports from June 1992 to April 1995 
which show diagnoses of hypertension  controlled and 
hypertension-not well controlled with questionable causes 
stated compliance with medication but poor compliance with 
diet.    

A May 1995 VA examination report, two November 1995 medical 
statements from J.C.M, Jr., M.D., an April 1996 medical 
report from P.G., M.D., along with a July 1996 summary 
report, and VA examination reports dated in September 1996 
and in March 1997 are also of record. 

After reviewing the aforementioned medical evidence, it is 
acknowledged that the evidence is new in that it was not 
previously of record when the Board reviewed the veterans 
appeal in 1987.  However, the evidence is not material 
because it does not tend to demonstrate that the veterans 
hypertension was incurred in service, aggravated by service, 
manifest to a compensable degree within a year after service, 
or related to any service-connected disability.  Here, the 
newly submitted evidence only shows that the veteran began 
receiving treatment for elevated blood pressure readings in 
1965, approximately twenty years after service, that he 
eventually developed a hypertensive disorder, and that he 
continues to receive treatment for the disorder.  The medical 
reports do not reference service, any events from service, or 
any service-connected disability.  Thus, the Board must find 
that new and material evidence has not been presented to 
reopen the claim of entitlement to service connection for 
hypertension.  The newly submitted medical evidence fails to 
demonstrate a causal relationship between the onset of the 
veterans essential hypertension service and the service-
connected anxiety reaction disability.  Accordingly, although 
the evidence is new, it does not bear directly or 
substantially on the specific matters at issue and is not so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156.

At his personal hearing in January 1995, the veteran stated 
that in 1943, his blood pressure reading was 130/88 and in 
1943 that was considered elevated although today, 130/90 is 
considered normal.  The veteran also stated that when he was 
inducted into service, his blood pressure readings were 
elevated and the disorder was aggravated by combat.

At his personal hearing in October 1998, the veterans 
representative argued that the veterans blood pressure 
readings were constantly elevated.  The representative stated 
that reports from the Life Extension Institute show that in 
September 1967, the veterans blood pressure readings were 
145/100 and treatment reports thereafter show that in July 
1981 his blood pressure reading was 162/106 and in 1986 it 
was 160/110.  The veteran also testified that his doctor in 
the 1950s advised him of his elevated blood pressure 
readings.  The veterans representative also stated that the 
veterans hypertensive disorder was aggravated by service and 
noted that the veteran received treatment at Fort Bend 
Hospital in May 1998 and underwent surgery for an unrelated 
disorder in June 1998.

The veterans statements contained with the hearing 
transcripts are not new and material.  The veterans 
assertions of medical causation alone are not probative 
because lay persons (i.e., persons without medical expertise) 
are not competent to offer medical opinions.  Further, lay 
assertions of medical causation cannot serve as the predicate 
to reopen a claim under 38 U.S.C.A. § 5108.  Moray v. Brown, 
5 Vet. App. 211, 214 (1993).  The statements contained within 
the hearing transcripts therefore are not new, but are 
essentially cumulative of assertions presented when the Board 
considered the claim in 1987.  As such, new and material has 
not been submitted and the veterans claim must be denied.  
See 38 C.F.R. § 3.156(a). 

Lumbosacral strain

In January 1989, the Board denied entitlement to service 
connection for a lower back disability.  The Board held that 
the veterans acquired lower back disability was not present 
during service, or causally related to the service-connected 
traumatic myositis of the left hip disability.

In the decision, the Board initially noted that service-
connection was in effect for traumatic myositis of the left 
hip and that the veterans service medical records showed 
that in November 1944 in connection with treatment for the 
left hip, x-rays showed congenital variations of the lumbar 
spine consisting of six lumbar vertebrae and a defect of the 
sixth lumbar vertebra.  The service medical records also 
showed that in May 1945, x-rays revealed spina bifida occulta 
at the level of the fifth lumbar vertebra.

In 1989, the Board also considered an April 1947 VA 
examination report which records a diagnosis of 
psychoneurosis, anxiety, with some fixation (somatization) of 
the lower back; a November 1949 medical statement from 
J.B.H., M.D., which references an unrelated disorder; a July 
1951 VA examination report which shows a diagnosis of 
myositis, chronic, left lumbar and left hip; a September 1954 
VA examination report which includes x-ray study reports, 
documenting evidence of spina bifida occulta and 
lumbarization of S-1 and noting that these were congenital 
anomalies and may not be significant; and a January 1978 VA 
examination report which records no complaints associated 
with a low back disability, including lumbosacral spine 
disability.

The Board also considered private medical reports from 
W.M.C., M.D., dated in September 1985 which show that, in 
relevant part, a diagnosis of acute, severe, constant, 
(partially disabling from October 11, 1984 to unknown), 
lumbosacral, sprain, strain, hyperesthesia of the right and 
left dermatones of the L4, L5, and S1 and palpable muscle 
spasms next to the lumbosacral spine; VA outpatient treatment 
reports from November 1984 to May 1985 which references 
unrelated disorders; an October 1985 memorandum which 
confirms that the veteran received treatment for a history of 
low back and hip pain; and the veterans March 1986 personal 
hearing transcript in which the veteran maintained that his 
low back disorder was the direct result of the service-
connected hip disability and the arthritis of his hip 
disorder caused the arthritis of the back.  

VA outpatient treatment reports from December 1981 to July 
1987 which show treatment for lower back pain, including a 
January 1986 x-ray study report which reveals an increased 
uptake in several joints and that the lower lumbar spine was 
thought to be degenerative in origin and reports documenting 
diagnoses including mechanical low back pain, chronic low 
back pain secondary to mild degenerative joint disease, as 
well as VA examination reports from November 1987 to February 
1988 which record diagnoses of back and lumbosacral spine 
minimal osteoarthritis, symptomatic, chronic and lumbosacral 
strain with degenerative disease of the lumbosacral spine 
were also considered. 

Subsequent to 1989, as previously noted, the veteran 
submitted duplicate copies of his service medical records.  
However, because the reports are duplicative of reports 
previously considered by the Board.  The evidence is not new 
and material.  

The veteran also submitted medical reports from September 
1967 to December 1971, examination reports from the Life 
Extension Institute extending from September 1967 to October 
1971, and a November 1977 Statement of Attending Physician, 
all of which reference unrelated disorders.

Medical reports from S.R.B., M.D., extending from September 
1974 to September 1985 which generally show that in November 
1981, the veteran injured his back while trying to catch 
falling selves and as a result, missed time from work, are 
also of record.  The reports also show that November 1981 x-
ray studies of the lumbar spine revealed moderate 
osteoarthritic changes on the right at the lumbosacral 
junction and March 1982 x-ray studies revealed slight 
scoliosis concave to the left with six lumbar-type vertebrae 
and osteoarthritic changes at the lumbosacral junction, more 
notable on the right side.

Also of record are VA outpatient treatment reports from June 
1992 to April 1995; a May 1995 VA examination report; two 
November 1995 medical statements from J.C.M, Jr., M.D.; an 
April 1996 medical report from P.G., M.D., along with a July 
1996 summary report; and September 1996 and March 1997 VA 
examination reports. 

In this case, the veterans service medical records which in 
1944 and 1945 revealed the presence of congenital variations, 
including spina bifida occulta, are acknowledged.  However, 
VA law and regulation provide that congenital and 
developmental defects are not diseases within the meaning of 
applicable legislation referable to service connection, as 
they are considered to be a congenital or developmental 
abnormalities.  38 C.F.R. §§ 3.303(c), 4.9.  

However, in spite of the foregoing, the Board finds that new 
and material evidence has not been presented to reopen the 
claim of entitlement to service connection for a low back 
disability, including lumbosacral strain.  In this regard, 
the Board acknowledges that the aforementioned clinical 
reports are new in that they were not previously of record 
when the Board denied the veterans claim in 1989.  However, 
the reports are not material because they do not tend to 
demonstrate that the veterans pre-existing back disorder was 
aggravated by service or any events from service.  In fact, 
the reports show that in November 1981, the veteran injured 
his back and at that time, arthritis was noted.  The reports 
thereafter merely show that the veteran continued to receive 
treatment for a low back disability.  The reports do not 
reference service, any events from service, or attribute the 
veterans low back disability to the service-connected 
traumatic myositis of the left hip.  Accordingly, although 
the evidence is new, it is not so significant that it must be 
considered in order to fairly decide the merits of the claim, 
as it does not tend to show that the veterans low back 
disorder, including lumbosacral strain, was incurred in 
service, aggravated beyond its normal progression during 
service, manifest to a compensable degree within a year after 
service, or related to the service-connected myositis of the 
left hip disability.  38 C.F.R. § 3.156.

The veterans personal hearing transcripts from January 1995 
and October 1998 are also of record.  At his personal hearing 
in January 1995, the veteran again attributed the low back 
disability to the service-connected hip disability.  At his 
personal hearing in October 1998, the veterans 
representative stated that the veteran received treatment for 
sciatica in February 1945 and in July 1981.  The 
representative also noted that an August 1996, magnetic 
resonance imaging (MRI) showed mild degenerative changes of 
the lumbar discs and then attributed the disorder to service, 
when the veteran fell off of a tank in November 1944.  The 
veteran added that he incurred the back injury at the same 
time he incurred the hip injury.

As previously noted, statements contained within the 
veterans hearing transcripts are not new, as they are 
essentially cumulative of prior assertions presented on 
appeal when the Board denied the claim in 1989.  As a 
layperson, the veteran is not competent to render a medical 
opinion as to the medical causes of his low back disorder.  
His assertions of medical causation therefore are not 
probative.  Further, lay assertions of medical causation 
cannot serve as the predicate to reopen a claim under 38 
U.S.C.A. § 5108.  Moray v. Brown, 5 Vet. App. 211, 214 
(1993).  Thus, the hearing transcripts are not new and 
material and his claim is denied.  See 38 C.F.R. § 3.156(a).  

Blisters of the tongue

In a January 1989 decision, the Board denied entitlement to 
service connection for blisters of the tongue, thereby 
determining that the evidence did not demonstrate that the 
disorder was present during service or causally related to 
the veterans service-connected disability. 

On appellate review, the Board considered the veterans 
service medical records which show that in July 1944, the 
veteran sustained a shell fragment wound of the left upper 
lip, that the shrapnel traveled through the left side of the 
tongue, lodged in the pharynx and involved the skin, tooth, 
muscle and mucous membrane, and that as a result, the 
veterans upper lip and tongue were sutured.  In relevant 
part, the reports also show that the tongue was markedly 
swollen, indurated, and discolored.  However, no reference to 
blisters of the tongue was made.  

The Board also considered an April 1947 VA examination 
report; a November 1949 medical statement from J.B.H., M.D.; 
VA examination reports dated in July 1951, September 1954 and 
January 1978; and medical reports from W.M.C., M.D., dated in 
September 1985; VA outpatient treatment reports from November 
1984 to May 1985; and an October 1985 memorandum, all of 
which show that no complaints associated with blisters of the 
tongue were made.  

The evidence also consisted of the veterans March 1986 
personal hearing transcript in which he testified that in 
July 1944 a piece of shrapnel went into his upper lip and cut 
his tongue down the side and since that time he has 
experienced periodic blood blisters of the side of the tongue 
and VA outpatient treatment reports from December 1981 to 
July 1987 which generally show that from May to July 1983, 
the veteran complained of a lesion of the right lateral 
tongue that started as a blood blister and that he gave a 
history of having numerous lesions of the sides which had 
resolved, but he was asymptomatic at that time.  In May 1983, 
the impression was tongue ulceration/ vesicular lesions
questionable etiology.  Lesions appeared hemorrhagic
questionable telangiectasia or hemangiomas secondary to 
trauma from service was also noted.  In June and July 1983, 
the diagnoses were healing tongue ulcer and status 
posttraumatic lesion.  

The Board also considered VA examination reports from 
November 1987 to February 1988 which show that after 
reviewing the claims folder and clinical findings, the 
examiner recorded an impression of etiology of the 
previously-reported right lateral tongue lesion remained 
obscure, though trauma must be considered highly likely 
despite the veterans claim to the contrary.  The examiner 
also noted no documentation of any previous injury or 
blisters of that nature in the veterans chart and that the 
veteran has denied any since that time.  Other proposed 
possibilities included infectious etiology or spontaneous 
varicosity with resolution.

After the 1989 Board determination, in an attempt to reopen 
his claim, the veteran submitted duplicate copies of his 
service medical records; however, for the reasons discussed 
above, in this regard, new and material evidence has not been 
submitted.  

The veteran also submitted the following: medical reports 
from September 1967 to December 1971; medical reports from 
S.R.B., M.D., extending from September 1974 to September 
1985; examination reports from the Life Extension Institute 
extending from September 1967 to October 1971; a November 
1977 Statement of Attending Physician; VA outpatient 
treatment reports from June 1992 to April 1995; a May 1995 VA 
examination report which documents the veteran complaints of 
experiencing blisters of the tongue, but record no pertinent 
findings or diagnosis; two November 1995 statements from 
J.C.M, Jr., M.D.; an April 1996 medical report from P.G., 
M.D., with a July 1996 summary report; and September 1996 and 
March 1997 VA examination reports which show no evidence of 
blisters of the tongue.  

The Board finds that new and material evidence has not been 
presented to reopen the claim of service connection for 
blisters of the tongue.  Although the foregoing medical 
evidence may be considered new, in that it was not of record 
when the Board reviewed the claim in January 1989, the 
evidence is not material because it fails to demonstrate 
evidence of a current disability.  In fact, since 1983, the 
record fails to show that the veteran experiences any 
blisters of the tongue and clinical findings in this regard 
are negative.  On VA examinations in September 1996 and March 
1997, examination revealed a normal tongue with no evidence 
of scarring or blisters, or lesions of the tongue.  In order 
to establish entitlement to service connection, there must be 
evidence of disease or injury in service and a present 
disability which is attributable to such disease or injury.  
Where there is no evidence of current disability associated 
with events in service, the claim is not well grounded.  
Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  In this case, 
because the newly submitted medical evidence fails to show 
that the veteran currently experiences blisters of the 
tongue, it does not bear directly or substantially on the 
specific matters at issue and is not so significant that it 
must be considered in order to fairly decide the merits of 
the claim.  

In addition, in the alternative, even assuming that the 
veteran currently experiences blisters of the tongue, the 
newly submitted evidence remains immaterial because it does 
not tend to demonstrate that the disorder was present during 
service or causally related to the veterans service-
connected shrapnel wound of the upper lip, tongue, and left 
pharynx disability.  If present, not one of the newly 
submitted medical reports attribute any of the veterans 
complaints to service, any events from service, or to any 
service-connected disability.

At his personal hearing in January 1995, the veteran stated 
that the blisters of the tongue disorder was part and parcel 
of the shell fragment wounds scars of the tongue and pharynx.  
He added that since the in-service incident, he has 
experienced blisters of the tongue over numerous years.

At his personal hearing in October 1998, the veteran 
generally stated that he incurred blisters of the tongue as a 
result of his service-connected tongue and lip scars.  He 
also stated that he received treatment for the disorder.

As previously noted, the veterans assertions of medical 
causation alone are not probative because lay persons are not 
competent to offer medical opinions, and lay assertions of 
medical causation cannot serve as the predicate to reopen a 
claim under 38 U.S.C.A. § 5108.  Moray v. Brown, 5 Vet. App. 
211, 214 (1993).  Therefore, the statements contained within 
the hearing transcripts are not new, but are essentially 
cumulative of assertions presented when the Board denied the 
claim in 1989.  As such, the claim is denied.

Additional considerations

It is acknowledged that in Graves v. Brown, 8 Vet. App. 522 
(1996), the Court extended the 38 U.S.C.A. § 5103(a) (West 
1991) duty to advise the claimant of evidence needed to 
complete his application, as discussed in Robinette v. Brown, 
8 Vet. App. 69 (1995), to applications to reopen a claim 
through the presentation of new and material evidence.  At 
the October 1998 personal hearing, the veteran stated that he 
continued to receive treatment for hypertension at the Fort 
Bend Hospital and that he had undergone surgery for an 
unrelated disorder with M.D.A., M.D.  The veteran also stated 
that he continued to receive treatment for blisters of the 
tongue at the VAMC at Houston, Texas.  If accomplished, it 
appears as though those reports are not of record.  However, 
as discussed above, the medical evidence of record does not 
show that the veterans hypertensive disorder is related to 
service or that he currently has a blisters of the tongue 
disability.  As the claims are not reopened, additional 
development in this regard is not warranted.  In addition, 
when considering the statements presented at his October 1998 
hearing, the Board notes that the veteran has not 
specifically identified any further available medical 
evidence that has not been submitted or obtained and which 
would support his claims to reopen.  He merely indicates that 
the he continues to receive treatment for the hypertensive 
disorder and other unrelated disorders.  Accordingly, the 
veterans claims are denied.

Increased rating

The veteran also seeks entitlement to a compensable rating 
for shell fragment wound scars of the upper lip, tongue and 
pharynx.  Review of the record shows that in an August 1947 
rating action, service connection for residuals of a gunshot 
wound scar of the upper lip with moderate disfigurement was 
granted and evaluated at 10 percent, effective from August 2, 
1945 to October 7, 1947 and at 10 percent, effective from 
October 8, 1947.  At that time, the RO considered the 
veterans service medical records and April 1947 VA 
examination report which records a diagnosis of gunshot wound 
scar of the upper lip, gunshot wound of the mouth and loss of 
teeth was also considered.

In a September 1949 rating action, the 10 percent evaluation, 
effective from April 1, 1946 to November 14, 1949, for GSW 
scar of the upper left lip, slightly disfiguring was reduced 
to zero percent, effective from November 15, 1949.  
Thereafter, the record consists of a November 1949 medical 
statement from J.B.H., M.D., which, in part, records the 
veterans complaints of movement of the tongue to the right 
side and pulling sensation when talking and records a 
diagnosis was old gunshot wound with slight loss of function 
of tongue.  In 1950, the noncompensable evaluation was 
confirmed and continued and that rating still remains in 
effect. 

Subsequent to 1950, the veterans claims folder, in relevant 
part, shows that he continued to receive treatment for the 
service-connected disability.  The evidence consists of July 
1951 and September 1954 VA examination reports which records 
diagnoses of cicatrix of the left upper lip, shell fragment 
wound and cicatrix of the tongue, shell fragment wound; a 
January 1978 VA examination report which shows that 
examination of the mouth and facial structure and skin were 
within normal limits; and the veterans March 1986 personal 
hearing transcript. 

On VA examination in November 1987, the veteran complained of 
intermittent swelling of the left upper lip without 
associated drainage or infection.  On examination of the left 
upper lip, minimal scarring of the external lip, if any, and 
a slight break in the vermilion, approximately 1½-centimeters 
from the left commissure were noted.  Findings did not reveal 
evidence of thickening or fibrosis, or mucosal lesions of the 
buckle mucosa, floor of the mouth, or tongue.  In addition, 
the inner surface of the lip was well healed and lip motion 
was essentially normal.  Palpation of the tongue revealed 
minimal fibrotic change of the junction of the anterior mid-
thirds of the oral tongue of the left side at the root of the 
tongue without limitation of movement.  No sequelae from the 
previously reported shrapnel injury was identified.  The 
impression was normal head and neck examination; by history 
the veteran incurred a shrapnel injury; minimal sequelae were 
present at that time, including minimal scarring; and there 
was no physical limitation as a result of the findings.

At his personal hearing in January 1995, the veteran, in 
essence, stated that the service-connected shell fragment 
wound scar of the left upper lip, tongue and left pharynx 
should be rated under Diagnostic Code 7200, instead of 7800.  
The veteran explained that the injury consisted of the scar, 
upper lip, teeth, tongue and throat and that the shrapnel 
injury involved scars of the inside and outside of the left 
upper lip.  The scars were tender and painful, particularly 
when eating certain types of foods.  

On VA examination in May 1995, in relevant part, the veteran 
complained of pain of the lip and tongue, as well as spasms.  
He stated that he had difficulty with chewing, but denied 
problems with his oral commissure or keeping food and fluids 
in his mouth although he swallowed prematurely.  On 
examination, the oropharynx, oral cavity, and left upper lip 
sagged slightly.  However, there was no obvious scar to 
palpation or to vision and no keloid formation, adherence or 
herniation, inflammation, swelling, depression, or ulceration 
of the area, were observed.  The area also did not seem to be 
tender or painful on palpation.  In addition, the tongue had 
no obvious scars and appeared mobile without any deficits.  
The impression was history of shrapnel injury involving his 
teeth, as well as the tongue of the left side, and entering 
into the neck.  Although the veteran had multiple subjective 
complaints related to impairment of his quality of life, in 
terms of pain and spasms, there were no objective findings on 
physical examination of impairment, with the exception of 
decreased alveolar ridge and the lower gum of that side.  

In a November 1995 statement, J.C.M, Jr., M.D., stated that 
he initially saw the veteran in October 1995 for residuals of 
a gunshot wound scar of the left upper lip, tongue and left 
throat.  The physician stated that the veteran had some very 
mild scarring of those areas and that the veteran insisted on 
experiencing burning, stinging, itching, and pain from the 
scars.  The veteran also winced whenever the area was 
manipulated, indicating discomfort.  The veteran also 
complained of pain when chewing and swallowing and speaking 
seemed to cause fatigue pain of the tongue.  The physician 
then noted that it was very difficult to assess since pain 
was a subjective complaint.  Nevertheless, the veteran wanted 
the physician to relate that the tongue is a muscular organ 
because there appeared to be some chance of him getting his 
claim through if he had a muscular injury.  The physician 
then stated that he would rate the veterans disability for 
his tongue as mild in nature, at best, but again, it was 
difficult to assess subjective findings.  In a second 
November 1995 statement, J.C.M. added that examination 
revealed a scar just to the left of the midline on the upper 
lip and a scar of the left side of the tongue and on 
manipulation, complaints of pain, tingling, and burning 
sensations were expressed.  Otherwise, physical examination 
was unremarkable.

In an April 1996 medical report from P.G., M.D., the 
veterans complaints of sharp intermittent pain and constant 
tenderness of the tongue with sharp, burning pain were 
documented along with complaints of a disturbed sleep cycle.  
Examination disclosed a painful area of the tongue although 
the appearance and color of the tongue was normal without 
evidence of hypertrichosis, cyanosis, flushing, or cutis 
anserina.  Tenderness of the scar along the left side of the 
tongue was noted.  The impression was chronic oral pain 
status post war injury and traumatic neuropathic syndrome, 
differential was noted.  In a July 1996 summary report, the 
physician repeated the veterans history and a diagnosis of 
neuropathic syndrome and resulting nerve injury had been 
made.  The physician added that the veteran had lost taste 
sensation in a significant part of his tongue and 
suffered from chronic daily pain that interfered with 
sleep.  At this time, examination revealed a tender scar of 
the left lip and tongue and a large painful, tender scar of 
the pharynx.

On VA examination in September 1996, the veteran complained 
of dysesthesia with tingling and spasms of the left tongue 
and a painful scar of the upper lip and buccal vestibule.  
Clinical findings revealed minimal sagging of the left upper 
lip with no noticeable scars of the skin detected and normal 
neurological findings.  In addition, intraoral examination 
was normal: the tongue was normal without evidence of 
scarring or limitation of range of motion; the mouth showed 
no further scarring; the posterior oropharynx and nasopharynx 
appeared normal; no asymmetry of the uvula or the 
otopharyngeal wall muscles were noted; and hypopharynx 
examination was normal without noticeable scars of either the 
base of the tongue or the posterior pharyngeal wall.  The 
diagnosis was shrapnel injury involving the left upper lip, 
left teeth, mandibular and maxillary, tongue of the left side 
and left posterior pharyngeal wall without objective findings 
on physical examination of impairment of function with the 
exception of the edentulous areas of the maxillary and 
mandibular arch.

On VA examination in March 1997, there were decreased 
sensation to light-touch, decreased temperature sense, and 
decreased pinprick in a patch over the left upper lip and 
tongue.  Taste sensation of the tongue showed no sensation of 
taste of salt and altered taste sensation of sugar of the 
sides of the tongue.  There was, however, no atrophy or 
fasciculation of the tongue.  The strength of the tongue was 
intact and the seventh cranial nerve also showed a 
symmetrical smile with normal strength of the orbicularis 
oculi and orbicularis oris muscles, bilaterally.  The 
remainder of the examination was normal.

The impressions were status post shrapnel injury to the 
mouth, including upper lip, tongue, and posterior pharynx and 
complaints of dysesthetic tingling/paresthesia of the left 
upper lip which were consistent with a neuropathic process, 
most likely of central origin, involving the left upper lip.  
Complaints of spasm and lancinating pain involving the left 
side of the tongue which also were consistent with a 
neuropathic process most likely of central origin involving 
the tongue were also documented.  There was limited evidence 
on examination of a neuropathic process which would be 
expected with a central lesion.  The altered taste sensation 
was of unclear etiology and was not clearly consistent with 
any known neuropathic process involving the tongue.  The 
examiner noted that this type of injury was most commonly 
seen in Bells palsy involving the seventh cranial nerve; 
however, no evidence of seventh cranial nerve lesion was 
demonstrated.  In addition, taste sensation should be present 
in the posterior third of the veterans tongue, even with a 
seventh cranial nerve lesion, and there was, by the veterans 
report, an altered sensation involving the posterior portion 
of the tongue.  The dysesthetic pain was consistent with a 
central lesion, which would be most properly treated with 
Elavil or an anticonvulsant agent.  

On dental examination, a scar of the upper lip and left 
border of the tongue which were very sensitive to touch was 
noted.  The examiner also stated that the veteran exhibited 
dysesthesia on normal sensation and touching.  The diagnosis 
was dysesthesia associated with scars to the left upper lip 
and to the left lateral border of the tongue. 

At his personal hearing in October 1998, the veteran, in 
essence, stated that he experienced increased symptoms such 
as swelling and pain, associated with the service-connected 
shell fragment wound scar of the left upper lip, tongue, and 
pharynx.

Disability evaluations are determined by the application of 
the Rating Disabilities which is based on average impairment 
of earning capacity.  Different diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. § Part 
4.  The Court has held that, where entitlement to 
compensation has already been established, and an increase in 
the disability rating is at issue, the present level of 
disability is of primary concern.  Although a rating 
specialist is directed to review the recorded history of a 
disability in order to make a more accurate evaluation, the 
regulations do not give past medical reports precedence over 
current findings.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).

The Rating Schedule provides that injuries of the mouth shall 
be rated as for disfigurement and impairment of function of 
the mastication.  38 C.F.R. § 4.114, Diagnostic Code 7200 
(1998).  In this regard, it is noted that nonunion and 
malunion of the mandible is evaluated on the basis of the 
resulting degree of impairment of motion and the relative 
loss of masticatory function.  For nonunion, moderate 
impairment warrants a 10 percent evaluation and severe 
impairment warrants a 30 percent evaluation.  
38 C.F.R. § 4.150, Diagnostic Code 9903 (1998).  For 
malunion, slight displacement warrants a noncompensable 
evaluation and moderate displacement warrants a 10 percent 
evaluation. 38 C.F.R. § 4.150, Diagnostic Code 9904 (1998).

The Rating Schedule also provides that for injuries of the 
lip rate as for disfigurement of the face.  38 C.F.R. 
§ 4.114, Diagnostic Code 7200.  For disfiguring scars of the 
head, face or neck a noncompensable evaluation is warranted 
for slight impairment and a 10 percent evaluation is 
warranted for moderately disfiguring impairment.  A 
30 percent evaluation is warranted for severe impairment, 
especially if producing a marked and unsightly deformity of 
eyelids, lips and auricles.  38 C.F.R. § 4.118, Diagnostic 
Code 7800 (1998).

The Rating Schedule also provides that a 10 percent rating is 
warranted for scars that are superficial, poorly nourished 
with repeated ulcerations or superficial, tender and painful 
on objective demonstration.  38 C.F.R. § 4.118, Diagnostic 
Codes 7803, 7804 (1998).

The ratings schedule also provides that for loss of whole or 
part of the tongue with marked speech impairment, a 
30 percent evaluation is warranted.  38 C.F.R. § 4.114, 
Diagnostic Code 7202 (1998).

In addition, moderate incomplete paralysis of the seventh 
(facial) cranial nerve warrants a 10 percent evaluation and 
severe incomplete paralysis warrants a 20 percent evaluation.  
38 C.F.R. § 4.124, Diagnostic Code 8207 (1998).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  It is also noted that the 
evaluation of the same disability under various diagnoses is 
to be avoided.  38 C.F.R. § 4.14.

It is the defined and consistently applied policy of the VA 
to administer the law under a broad interpretation, 
consistent, however, with the facts shown in every case.  
When after careful consideration of all procurable and 
assembled data, a reasonable doubt arises regarding the 
degree of disability such doubt will be resolved in favor of 
the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3 
(1998).

After reviewing the above-discussed rating criteria and the 
veterans overall disability picture, the Board finds that 
the evidence is in relative equipoise and as such, an 
increased evaluation to 10 percent is warranted.  The Board 
recognizes the examiners conclusions presented in May 1995 
which state that there were no objective findings on physical 
examination of impairment although the veteran had multiple 
subjective complaints and in November 1995, J.C.M., Jr., 
M.D., stated that the veterans disability for the tongue was 
mild in nature, at best, even though it was difficult to 
assess such a subjective finding.  The Board is also 
cognizant of the essentially normal findings demonstrated on 
VA examinations in September 1996 and March 1997.  

However, the Board acknowledges the veterans complaints of 
experiencing pain, tingling and burning sensations of the 
left side of the tongue and scars of the upper lip.  The 
Board also recognizes the positive pathological findings of 
record, demonstrating minimal sagging of the left upper lip 
with a scar of the upper lip and on the left border of the 
tongue.  The positive findings of dysesthesia associated with 
the scars of the left upper lip and left lateral border of 
the tongue are also recognized.  In addition, in March 1997, 
decreased sensation to light-touch, decreased temperature 
sensation, and decreased pinprick sensation of the upper lip 
and tongue were shown.  After carefully considering and 
weighing the foregoing clinical data, the Board finds that 
there is an approximate balance of evidence regarding 
entitlement to an increased evaluation.  VA law and 
regulation provides that when after careful consideration of 
all procurable and assembled data, a reasonable doubt arises 
regarding the degree of disability such doubt will be 
resolved in favor of the claimant.  38 U.S.C.A. § 5107(b); 
38 C.F.R. § 4.3.  It also provides that where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for the higher 
rating.  38 C.F.R. § 4.7.  In view of the veterans 
complaints with the positive pathological findings of pain 
and tenderness of the scars of the upper lip and minimal 
sagging of the left upper lip, the Board finds that an 
increased evaluation to 10 percent is warranted.  
38 C.F.R. §§ 4.3, 4.7, 4.14, 4.118, Diagnostic Codes 7803, 
7804, 8207.

However, symptoms associated with the veterans service-
connected disability are not productive of additional 
impairment as to warrant an increased rating in excess of 
10 percent.  In spite of the veterans complaints of pain and 
the positive findings present, the evidence of record does 
not show increased impairment due to excess fatigue, tissue 
loss, muscle wasting, or neurological impairment attributable 
to the service-connected disability.  38 C.F.R. §§ 4.40, 
4.45, 4.59 (1998).  In 1996 and 1997, neurological findings 
were completely within normal limits and there is no evidence 
of atrophy or fasciculation of the tongue, disfigurement of 
the face, impairment of the veterans speaking ability, or 
severe, incomplete paralysis of the seventh cranial nerve.  
38 C.F.R. §§ Part 4, Diagnostic Codes 7202, 7800, 8207.  In 
addition, there is no competent evidence of record that tends 
to indicate that the veterans service-connected disability 
is productive of functional impairment which interferes with 
his lifestyle or employment.  38 C.F.R. § 4.10 (1998).  
Therefore, the veterans current service-connected disability 
picture is such that an increased evaluation to 10 percent 
and no more is warranted.  38 C.F.R. §§ 4.7, 4.14.



ORDER

New and material evidence not having been presented to reopen 
the claim for service connection for hypertension, service 
connection remains denied.

New and material evidence not having been presented to reopen 
the claim for service connection for a low back disability, 
including lumbosacral strain and blisters of the tongue, 
service connection remains denied.

Entitlement to an increased rating to 10 percent for shell 
fragment wound scars of the upper lip, tongue and pharynx is 
granted, subject to the regulations pertinent to the 
disbursement of monetary funds.


REMAND

The veteran also seeks entitlement to an increased evaluation 
in excess of 10 percent for traumatic myositis of the left 
hip.  In this regard, the Board notes that the veterans most 
recent examination was conducted in May 1995.  Since that 
time, the veteran has complained of experiencing increased 
swelling, muscle spasm, painful motion, and instability of 
the left hip.  At his personal hearing in October 1998, the 
veteran also stated he had recently received treatment for 
the disability at a VA orthopedic clinic at Houston, Texas.  
If accomplished those reports are not of record.

In order to adequately evaluate the veterans above-noted 
service-connected disability, a thorough and contemporaneous 
VA examination is desirable.  In addition, further evaluation 
would be helpful, especially on the issues of whether or to 
what extent the veterans symptoms associated with his 
disabilities affect employment and daily activities.  DeLuca 
v. Brown, 8 Vet. App. 202 (1995).  The fulfillment of the 
VAs duty to assist the veteran includes providing the 
veteran with a thorough and contemporaneous medical 
examination where indicated by the facts and circumstances of 
an individual case.  Littke v. Derwinski, 1 Vet. App. 90, 92 
(1990).

In addition, the procurement of any pertinent additional 
medical reports is required.  Where VA has constructive and 
actual knowledge of the availability of pertinent reports in 
the possession of the VA, an attempt to obtain those reports 
must be made.  See Bell v. Derwinski, 2 Vet. App. 611 (1992) 
(holding that documents which were not actually before the 
adjudicators but had been generated by VA employees or 
submitted to VA by claimant were, "in contemplation of law, 
before the Secretary and the Board and should be included in 
the record").  Records in the possession of the VA are deemed 
to be constructively of record.  Therefore, they must be 
obtained.  Id.

In order to fully assist the veteran in the development of 
his case and extend to the veteran every equitable 
consideration, this case is REMANDED for the following:

1.  The veteran should be afforded the 
opportunity to submit copies of any 
additional evidence which may support his 
contentions that his traumatic myositis 
of the left hip has increased in 
severity.

2.  After any further necessary 
information and authorization are 
obtained from the veteran, the RO should 
obtain copies of pertinent medical 
records, VA or private, including any 
additional medical reports from the VAMC 
at Houston, Texas.  Any records obtained 
should be incorporated into the veterans 
claims folder.

3.  The RO should arrange for an 
orthopedic examination of the veteran for 
the purpose of identifying the severity 
of his residuals of the traumatic 
myositis of the left hip disability.  The 
claims file and a separate copy of this 
remand must be made available to and 
reviewed by the examiner prior to 
conduction and completion of the 
examination.  All indicated studies 
should be conducted and all findings 
should be reported in detail.  The range 
of motion of the affected joints should 
be recorded, and the examiner should 
comment on the normal range of motion for 
the joint.  The examination report should 
include a full description of the 
veteran's symptoms, clinical findings, 
and associated functional impairment, 
including whether the disorders cause 
weakened movement, excess fatigability, 
or incoordination, and if so, the 
examiner should comment on the severity 
of this symptomatology, its effect on 
range of motion, and the ability of the 
veteran to perform average employment.

4.  The RO should then review the 
veterans claim and should fully address 
the issue of entitlement to an increased 
rating in accordance with the provisions 
of 38 C.F.R. Parts 3 and 4 (1998), 
including Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).  All pertinent 
law, regulations, and Court decisions 
should be considered.  If the veterans 
claim remains in a denied status, he and 
his representative should be provided 
with a supplemental statement of the 
case, which includes all pertinent law 
and regulations, and a full discussion of 
action taken on the veterans claim.  The 
applicable response time should be 
allowed.  

The case should then be returned to the Board, if in order, 
after compliance with customary appellate procedures.  No 
action is required of the veteran until he is so informed.  
The Board intimates no opinion as to the ultimate decision 
warranted in this case, pending completion of the requested 
development.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBAs ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	V. L. Jordan
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 & Supp. 1998), a decision of the Board of Veterans 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans Judicial Review Act, Pub. 
L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The date 
that appears on the face of this decision constitutes the 
date of mailing and the copy of this decision that you have 
received is your notice of the action taken on your appeal by 
the Board of Veterans Appeals.  Appellate rights do not 
attach to those issues addressed in the remand portion of the 
Boards decision, because a remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).
- 2 -
